DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group I, in the reply filed on August 12, 2022, is acknowledged.  The traversal is on the ground(s) that the special technical feature of the absorbent article lies in functional core enclosing the absorbent core rather than being placed on top of the article, and that the product can only be prepared by the process as claimed.  Therefore, Applicants argue that there is no additional burden for various searches.  This is not found persuasive because Applicants’ specification appears to recite that the core cover is understood to wrap, encapsulate, cover or in any other way contain a core.  Encapsulating and covering appear to similar or overlapping structures disclosed by the prior art.
Additionally, for the reasons set forth below, Applicants’ recitation of the special technical feature being a functional core enclosing an absorbent core was known in the art prior to the filing date.  Therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art.  Consequently, the invention does not relate to a single general inventive concept under PCT Rule 13.1.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the machine direction being the direction in which a precursor to the functional core flows into a hydroentanglement section for bonding in the hydroentanglement process.  Claim 4 is dependent from claim 1, which does not recite a hydroentanglement process.  Therefore, the recitation of the hydroentanglement process lacks proper antecedent basis in the claims.  Additionally, it is unclear what structure is associated with a precursor to the functional core cover, as such a structure is neither recited or previously referenced.
Regarding claim 9, the claim recites that the fibre length in the non-woven functional core cover is between 20 mm and 60 mm, or more specifically between 35 mm and 45 mm.  Claim 9 is dependent from claim 1, which recites both a first fraction comprising lyocell fibres, and a majority of the fibres.  It is unclear if the claimed fibre length is directed to the lyocell fibres or all of the fibres in the functional core cover.
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
Regarding claim 11, the claim recites that the absorbent article is a diaper encapsulating the absorbent core covered by a functional core cover.  The verbiage of the claim is unclear, as it appears to be requiring a diaper structure which encapsulates both the core and the core cover. Although the absorbent article may comprise a diaper wherein the core covered by the core cover is part of the diaper structure, such a structure is not claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0270826 to Schafer.
Regarding claims 1-7 and 11, Schafer teaches an absorbent core having a nonwoven core cover that offers improved performance on holding back fine particulate material after having been exposed to external strain (Schafer, Abstract).  Schafer teaches that the core cover may be used to cover at least a portion, or substantially all, or all of the absorbent material, such that the absorbent material is wrapped by the core cover (Id., paragraphs 0029, 0030).  Schafer teaches that the core cover is a nonwoven fabric made of synthetic fibers, wherein examples include viscose, lyocell, polypropylene and polyester fibers (Id., paragraphs 0041, 0042).  Schafer teaches that fibers are laid into webs, wherein laying processes include carding (Id., paragraph 0046).  Schafer teaches that the fibers in a nonwoven web are typically joined to one or more adjacent fibers at some of the overlapping junctions, wherein the fibers can be joined by mechanical entanglement (Id., paragraph 0048).  Schafer teaches that the total basis weight of the nonwoven fabric should be high enough to ensure good area coverage and to provide sufficiently small pores, wherein the preferred total basis weight may range from 8 to 20 g/m2 (Id., paragraph 0053).  
Regarding the claimed majority of the fibres oriented in the same direction, Schafer teaches that the nonwoven web may be laid by carding, which is ordinarily known in the art as a process to align or orient the fibers, as further exemplified by Applicants’ specification which discloses carding the fibers to orient the fibers.
Additionally, regarding the claimed structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the cover comprises oriented and aligned lyocell fibers which are entangled, motivated by the desire of forming a conventional nonwoven core cover based on the totality of the teachings of Schafer.
Regarding claims 2 and 6, Schafer teaches that the core cover is a nonwoven fabric made of synthetic fibers, wherein examples include viscose, lyocell, polypropylene and polyester fibers.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, as the idea of combining them flows logically from there having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the cover comprises lyocell fibers in addition to viscose or polyester or polypropylene fibers, as Schafer establishes that each of the fibers are predictably suitable for use in the nonwoven core cover of Schafer.
Regarding claims 3 and 4, Schafer teaches that the fibers can be carded and joined by mechanical entanglement.  Although Schafer does not appear to specifically teach a hydroentanglement process, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 4, Schafer teaches carding the fibers, which would result in the fibers being oriented or aligned in either the machine or cross-machine direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the fibers are carded in the machine direction, motivated by the desire of forming a conventional nonwoven core cover having the fibers oriented in the desired direction, based on the finite number of predictable solutions.
Regarding claim 5, Schafer teaches that the core cover comprises small pores (Schafer, paragraph 0053), which appears to be within the scope of the core cover being apertured.  Additionally, Fig. 4 teaches and suggests that the core cover 66 and 74 is flat.  
Regarding claim 7, Schafer teaches that the preferred total basis weight may range from 8 to 20 g/m2.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicants to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, and adjusting and varying the basis weight of the core cover, such as within the claimed range, motivated by the desire of forming a conventional nonwoven core cover having the desired properties suitable for the intended application.
Regarding claim 11, Schafer teaches an absorbent garment comprising an absorbent core and a cover surrounding the absorbent core, wherein the garment is a diaper (Schafer, paragraphs 0022-0028, claims 1-7).

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0270826 to Schafer in view of WO 2015/130263 to Butler.
Regarding claims 1-9 and 11, Schafer appears to teach a carded nonwoven core cover comprising aligned fibers as claimed.   Alternatively, Butler teaches an absorbent article comprising a fluid transfer layer which can completely encompass an absorbent body (Butler, Abstract, paragraph 0120).  Butler teaches that the fluid transfer layer includes natural and synthetic fibers, such as polyester, polypropylene, viscose and lyocell (Id., paragraph 0123).  Butler teaches that the fluid transfer layer can be composed of at least one material which has been hydraulically entangled into a nonwoven substrate (Id., paragraph 0124).  Butler teaches that the term “carded web” refers to a web containing natural or synthetic staple length fibers typically having fiber lengths less than about 100 mm, wherein a carding process separates and combs the fibers to align them in the machine direction (Id., paragraph 0078).  Butler teaches that the carded web may be subjected to fluid entangling, such as hydroentangling, to further intertwine the fibers and thereby improve the integrity of the carded web (Id.)  Butler teaches that carded webs, due to the fiber alignment in the machine direction, will typically have more machine direction strength than cross machine direction strength (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the carded nonwoven aligns the fibers in the machine direction and the entangling comprises hydraulically entangling, as taught by Butler, motivated by the desire of forming a conventional nonwoven core cover comprising a structure known in the art to result from carding, in addition to comprising an entangling process known in the art to be predictably suitable for similar nonwovens for similar purposes, such that the web will have the desired strength.
Regarding claims 6 and 9, Schafer teaches a carded nonwoven core cover but does not appear to teach the claimed fiber density and fiber length.  However, Butler teaches that carded web can use staple fibers typically ranging in length between about 10 and about 100 millimeters, and fiber deniers ranging between about 0.5 and about 6 denier (Butler, paragraph 0169).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the fibers comprise fiber densities and lengths, such as within the claimed ranges, as taught by Butler, motivated by the desire of forming a conventional nonwoven core cover comprising fiber properties known in the art as being predictably suitable for carded webs.

Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0270826 to Schafer, as applied to claims 1-7 and 11 above, in view of US Pub. No. 2008/0300562 to Ahoniemi.
Regarding claims 2 and 6, Schafer appears to render obvious the claimed combination.  Alternatively, Ahoniemi teaches a nonwoven material intended for use in absorbent products produced by the hydroentangling of a substrate web comprising at least one layer of fibres selected from amongst synthetic fibers, regenerated fibers and natural fibers (Ahoniemi, Abstract).  Ahoniemi teaches that hydroentangling produces a softer and more textile-like material with good strength characteristics (Id., paragraph 0040).  Ahoniemi teaches that the nonwoven material can comprise synthetic fibers including polyester and polypropylene (Id., paragraph 0059), and regenerated fibers including rayon, viscose and lyocell (Id., paragraphs 0060, 0072).  Ahoniemi teaches that the fibers can be staple fibers having a length of at least 3 mm and not exceeding 60 mm, and a coarseness of 1-3 dtex (Id., paragraph 0064). Ahoniemi teaches that the nonwoven material may contain lyocell and polyethylene terephthalate, or viscose or lyocell and synthetic fibers such as polypropylene and polyester (Id., paragraphs 0071-0072).  Ahoniemi teaches that the nonwoven material may contain layers with a number of different fibers, wherein the layers are carded and hydroentangled (Id., paragraphs 0073-0074).  Ahoniemi teaches an absorbent product comprising an absorbent core and a surface layer, wherein the nonwoven material is the surface layer (Id., paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the fibers comprise lyocell and viscose or polyester or polypropylene, as taught by Ahoniemi, motivated by the desire of forming a conventional nonwoven core cover comprising fibers known in the art as being functionally equivalent or predictably suitable for hydroentangled carded webs for similar uses in absorbent articles, such as to cover an absorbent core.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of Schafer, wherein the fibers comprise fiber densities and lengths, such as within the claimed ranges, as taught by Ahoniemi, motivated by the desire of forming a conventional nonwoven core cover comprising fiber properties known in the art as being predictably suitable for carded webs.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0270826 to Schafer in view of WO 2015/130263 to Butler, as applied to claims 1-9 and 11 above, and further in view of US Pub. No. 2008/0300562 to Ahoniemi.
Regarding claims 2 and 6, Schafer appears to render obvious the claimed combination.  Alternatively, Ahoniemi teaches a nonwoven material intended for use in absorbent products produced by the hydroentangling of a substrate web comprising at least one layer of fibres selected from amongst synthetic fibers, regenerated fibers and natural fibers (Ahoniemi, Abstract).  Ahoniemi teaches that hydroentangling produces a softer and more textile-like material with good strength characteristics (Id., paragraph 0040).  Ahoniemi teaches that the nonwoven material can comprise synthetic fibers including polyester and polypropylene (Id., paragraph 0059), and regenerated fibers including rayon, viscose and lyocell (Id., paragraphs 0060, 0072).  Ahoniemi teaches that the fibers can be staple fibers having a length of at least 3 mm and not exceeding 60 mm, and a coarseness of 1-3 dtex (Id., paragraph 0064). Ahoniemi teaches that the nonwoven material may contain lyocell and polyethylene terephthalate, or viscose or lyocell and synthetic fibers such as polypropylene and polyester (Id., paragraphs 0071-0072).  Ahoniemi teaches that the nonwoven material may contain layers with a number of different fibers, wherein the layers are carded and hydroentangled (Id., paragraphs 0073-0074).  Ahoniemi teaches an absorbent product comprising an absorbent core and a surface layer, wherein the nonwoven material is the surface layer (Id., paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven core cover of the prior art combination, wherein the fibers comprise lyocell and viscose or polyester or polypropylene, as taught by Ahoniemi, motivated by the desire of forming a conventional nonwoven core cover comprising fibers known in the art as being functionally equivalent or predictably suitable for hydroentangled carded webs for similar uses in absorbent articles, such as to cover an absorbent core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER Y CHOI/Primary Examiner, Art Unit 1786